EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianming Hao on 9/23/2021.
The application has been amended as follows: 
Claim 95. A method of inhibiting migration of endothelial cells or inhibiting angiogenesis in a subject having cancer and in need thereof[[and having a cancer]], the method comprising…and a CDR3 of SEQ ID NO: 22.

Claim 96. A method of inhibiting migration of endothelial cells or inhibiting angiogenesis in a subject having cancer and in need thereof[[and having a cancer]], the method comprising…and a CDR3 of SEQ ID NO: 46.

Claim 97. A method of inhibiting migration of endothelial cells or inhibiting angiogenesis in a subject having cancer and in need thereof[[and having a cancer]], the method comprising…and a CDR3 of SEQ ID NO: 22.

All previous rejections are hereby withdrawn in view of applicants amendments filed 9/1/2021. The terminal disclaimer filed 9/23/2021 has been approved. Claims 95-122 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643